Citation Nr: 0731838	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-21 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to May 30, 2003 
for the grant of service connection for fibromyalgia.

2.  Entitlement to a compensable initial rating for irritable 
bowel/bladder syndrome (IBS).

3.  Whether a timely substantive appeal has been received 
pertaining to the claim for a compensable initial rating for 
maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to April 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2003 and January 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

In October 2003, the RO granted service connection for 
maxillary sinusitis and for residuals of a right wrist 
fracture, assigning each disability a noncompensable rating 
effective from May 30, 2003.  The veteran submitted a notice 
of disagreement (NOD) in December 2003 and he was issued a 
statement of the case (SOC) in April 2004.  A substantive 
appeal pertaining to a compensable rating for maxillary 
sinusitis was received in June 2005 (more than a year after 
the October 30, 2003 rating decision notice and more than 60 
days after the April 2004 SOC).  No substantive appeal was 
submitted with respect to a higher compensable rating for 
residuals of a right wrist fracture.

In January 2004, the RO granted service connection for 
fibromyalgia, assigning a 10 percent rating effective May 30, 
2003; granted service connection for irritable bowel/bladder 
syndrome, assigning a noncompensable rating; and denied 
service  connection for a back disorder, hearing loss, 
bilateral tinnitus, for a disability manifested by difficulty 
concentrating and memory loss, and for Gilbert's Disease 
(hereditary liver disease).  In February 2004, the veteran 
submitted a NOD pertaining to the May 30, 2003 effective date 
assigned for fibromyalgia, the assignment of a noncompensable 
rating for irritable bowel/bladder syndrome, and the denial 
of the claims of service connection for a low back disability 
and for tinnitus.  In June 2005, the veteran submitted a 
substantive appeal pertaining to an effective date prior to 
May 30, 2003 for the grant of service connection for 
fibromyalgia; a compensable rating for irritable 
bowel/bladder syndrome; and a compensable rating for 
sinusitis.  The June 2005 substantive appeal did not include 
the denial of service connection for tinnitus.  The veteran 
was clear in stating which three issues he wanted to appeal 
and tinnitus was not one of them.

In light of the foregoing, the Board has phrased the issues 
as noted on the cover page of this document.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the present case, the Board notes that the 
veteran has not been sent the required notice with respect to 
his claims.  A July 2003 notice letter does not inform the 
veteran of the information and evidence necessary to assign a 
disability rating or an effective date.  

The veteran has not had a VA examination of his IBS 
disability since September 2003.  On his February 2004 notice 
of disagreement the veteran reported that he has frequent 
rumbling pains, excessive gas, and irregular bowel movements 
due to his IBS.  It appears that the veteran's IBS may have 
increased in severity since the September 2003 VA 
examination.  Therefore, the veteran should be scheduled for 
a new VA examination to determine the current severity of his 
condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).

The veteran should also be given an opportunity to present 
evidence showing that he has submitted a timely substantive 
appeal pertaining to the claim for an initial compensable 
rating for sinusitis.  The veteran should be given proper 
notice of the type of information and evidence that is needed 
to show that he has perfected a timely appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), to include a 
description of the information and 
evidence necessary to substantiate claims 
for an initial higher rating, for an 
earlier effective date, and for the 
submission of a timely substantive appeal.  
The notice should include notice that he 
should submit any pertinent evidence in 
his possession.  The letter should inform 
the veteran of which portion, if any, of 
the evidence is to be provided by the 
veteran and which part, if any, the VA 
will attempt to obtain on behalf of the 
veteran.

2.  Send the veteran the necessary 
authorization forms and request that the 
veteran fill them out for all health care 
providers who have treated him for IBS, 
and request copies from those providers of 
all treatment records dated from December 
2003 to present.

3.  Schedule the veteran for a VA medial 
examination to ascertain the nature and 
severity of his irritable bowel/bladder 
syndrome disorder.  All necessary tests 
should be conducted.  All symptoms 
attributable to the veteran's IBS should 
clearly be reported.  The claims folder 
and be made available to the examiner for 
review.

5.  After the above actions have been 
accomplished, the RO should determine 
whether any additional development is 
needed.  Thereafter, the RO should re-
adjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO should 
issue a supplemental statement of the case 
for all issues in appellate status and 
inform the veteran of any issue with 
respect to which further action is 
required to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



